Citation Nr: 0702560	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-13 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran served with the Regular Philippine Army from 
December 1941 to November 1942 and from July 1945 to 
September 1945.  The veteran was a prisoner of war from April 
1942 to November 1942.  He died in August 1982.  The 
appellant is claiming Department of Veterans Affairs (VA) 
benefits as the veteran's widow. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a VA 
Regional Office (RO).  A notice of disagreement was received 
in February 2005, a statement of the case was issued in April 
2005, and a substantive appeal was received in April 2005.  


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by an October 1982 rating decision; a timely 
notice of disagreement was not received to initiate an appeal 
from that determination.

2.  Certain evidence received since the October 1982 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for entitlement to service connection 
for the cause of the veteran's death is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran died in August 1982.  A death certificate 
lists the cause of death as pulmonary tuberculosis. 

4.  At the time of the veteran's death, service connection 
was in effect for residuals of a shrapnel wound of the left 
buttock with injury to muscle group XVII as well as right leg 
injury to muscle group XI, which are not shown as causing or 
contributing to the veteran's death.  

5.  A claim for service connection for pulmonary tuberculosis 
was denied by March 1971 and November 1972 rating decisions, 
which were affirmed by an October 1973 Board decision.  

6.  The disability that caused the veteran's death was not 
manifested during the veteran's military service or for many 
years thereafter, nor was it otherwise related to the 
veteran's service.


CONCLUSIONS OF LAW

1.  The October 1982 rating decision that denied entitlement 
to service connection for veteran's cause of death is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Certain evidence received since the October 1982 rating 
decision denying service connection for the cause of the 
veteran's death is new and material, and the claim for that 
benefit has been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.312 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in September 2004 and December 2004 
VCAA letters, the appellant was informed of the information 
and evidence necessary to warrant entitlement to service 
connection for the veteran's cause of death.  The appellant 
was also advised of the types of evidence VA would assist her 
in obtaining as well as her own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the December 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised to submit any evidence in her 
possession that pertains to her claim.  Thus, the Board finds 
that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in September 2004 and December 
2004, which was prior to the January 2005 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of service connection for the veteran's cause of 
death, VA believes that the Dingess/Hartman analysis must be 
analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the 
veteran's cause of death, but there has been no notice of the 
types of evidence necessary to establish an effective date.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the December 2004 notice informed the claimant 
of what evidence was necessary to establish entitlement to 
service connection for the veteran's cause of death.  
Further, the September 2004 notice informed the veteran of 
what constitutes new and material evidence.  However, neither 
notice described what evidence would be necessary to 
substantiate the element required to establish service 
connection for the veteran's cause of death that was found 
insufficient in the previous October 1982 denial.  
Nevertheless, as the Board determines below to reopen the 
appellant's claim for entitlement to service connection for 
the veteran's cause of death, the Board finds that this 
deficiency was harmless error and again not prejudicial to 
the appellant.  See Bernard, 4 Vet.App. 384, 394 (1993).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment and hospital records and private medical records.  
As in this case, where there is no showing of an injury or 
disease in service or credible medical evidence showing a 
link between the veteran's cause of death and his active 
service, a VA medical opinion is not necessary.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

II.  New and Material Evidence

A claim of service connection for the veteran's cause of 
death was denied by the RO in an October 1982 rating 
decision.  The appellant was furnished notice of the October 
1982 rating decision on October 29, 1982.  However, it does 
not appear that a timely notice of disagreement was received 
to initiate an appeal from the October 1982 rating decision.  
The Board recognizes that in November 1982, the appellant's 
son submitted a letter requesting that the veteran's pension 
be transferred.  However, this letter did not express 
disagreement with the October 1983 rating decision or the 
desire for appellate review so it cannot be construed as a 
notice of disagreement.  See 38 C.F.R. § 20.201.  Moreover, 
the Board acknowledges that on November 10, 1983, the 
appellant filed a letter referencing an October 1983 reply 
concerning service connected benefits and service connected 
death pension.  As there is no October 1983 reply in the 
claims folder, the Board assumes that the appellant was 
referring to the October 1982 rating decision. However, 
again, this letter did not express a desire for appellate 
review of the October 1982 rating decision and thus, cannot 
be considered a notice of disagreement.  Additionally, even 
if the Board were to liberally construe this letter as a 
notice of disagreement, the letter was not timely filed 
within one year from the October 1982 rating decision.  
38 C.F.R. §§ 20.302, 20.305.  The Board therefore finds that 
the October 1982 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the appellant's claim was received 
in June 2004.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

A May 2004 statement from a medical doctor was added to the 
record subsequent to the October 1982 rating decision.  
Significantly, this statement indicated that the veteran was 
treated for pulmonary tuberculosis in late 1947 and in 1948, 
which, as the veteran was released from active duty in 
September 1945, would have been during the three year 
presumptive period for active tuberculosis.  See 38 C.F.R. 
§ 3.309(a), 3.307(a)(3).  This evidence is new as it was not 
of record at the time of the prior final rating decision and 
it is material as it indicates that the veteran had 
tuberculosis during the three year presumptive period for 
active tuberculosis and, thus, raises a reasonable 
possibility of substantiating the appellant's claim. 

Accordingly, the claim of entitlement to service connection 
for veteran's cause of death is reopened.  38 U.S.C.A. § 
5108.

III.  Service Connection for Veteran's Cause of Death

The appellant is claiming service connection for veteran's 
cause of death.  In a claim of service connection for the 
cause of the veteran's death, evidence must be presented that 
links the fatal disease to a period of military service or to 
an already service-connected disability.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312.  Evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  A service-connected disability 
is the principal cause of death when that disability, either 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death must be 
causally connected to death and must have substantially or 
materially contributed to death; combined to cause death; or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, active tuberculosis is presumed to have 
incurred in service if manifests to a compensable degree 
within three years of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).

The August 1982 death certificate lists the cause of death as 
pulmonary tuberculosis, for which the veteran was not service 
connected.  At the time of the veteran's death in October 
1982, the veteran was service connected for residuals of a 
shrapnel wound of the left buttock with injury to muscle 
group XVII as well as right leg injury to muscle group XI.  
The death certificate does not indicate that these 
disabilities caused or contributed to the veteran's death.  
Therefore, the Board must  examine whether pulmonary 
tuberculosis was related to the veteran's active service.  
The veteran filed for service connection for pulmonary 
tuberculosis, which was denied by the RO in March 1971 and 
November 1972 rating decisions and affirmed by the Board in 
an October 1973 decision.  There were no claims pending for 
service connection at the time of the veteran's death. 

The Board notes that the claims file indicated that the 
veteran's service medical records are not available.  The 
Board has reviewed all of the medical evidence of record.  A 
November 1953 VA special pulmonary examination showed that 
pulmonary tuberculosis was not found.  A contemporaneous 
chest x-ray was within normal limits.  A November 1957 VA 
hospital report showed that the veteran complained of 
frequent cough and chest pains.  The reported indicated that 
the veteran was being worked-up for his chest condition.  
However, on x-ray examination, the chest was radiographically 
healthy.  Moreover, sputum testes were negative for acid fast 
bacilli on three consecutive times, and a smear and culture 
of bronchial washings were negative.  The Board finds that as 
these records, specifically the November 1953 examination, 
are the most contemporaneous medical records to the veteran's 
active duty service and include thorough physical 
examinations as well as chest x-ray evidence, these records 
have a high probative value. 

Along with her June 2004 claim, the appellant submitted May 
1966 and January 1967 to February 1967 VA hospital reports 
which showed a diagnosis of pulmonary tuberculosis based on a 
May 1966 chest x-ray, which was almost 21 years after the 
veteran's release from active duty service.  Based on review 
of the claims file, these records are the first post service 
evidence of pulmonary tuberculosis.  However, no opinion as 
to etiology was given.  Subsequent VA and private medical 
records continue to show a diagnosis of pulmonary 
tuberculosis.  

Significantly, in an April 1972 statement, a private medical 
doctor indicated that the veteran claimed that his pulmonary 
tuberculosis immediately followed the veteran's release from 
being a prisoner of war in 1942.  Further, as previously 
mentioned, a May 2004 statement from a private medical doctor 
indicated that another doctor who had since passed away 
treated the veteran for pulmonary tuberculosis sometime in 
late 1947 and again in 1948.  The letter also indicated that 
the appellant reviewed the veteran's personal medical records 
from this period.  However, the December 2004 VCAA notice to 
the appellant specifically requested that the medical records 
referred to in the May 2004 statement be submitted.  In 
response, the appellant indicated that that the doctor who 
wrote the May 2004 statement was now suffering from a mental 
illness due to a head injury and thus, she could not obtain 
the medical records.  

The Board finds that the April 1972 and May 2004 statements 
have minimal probative value.  In the April 1972 statement, 
the doctor clearly based his opinion on history given by the 
veteran.  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence.  Black v. 
Brown, 5 Vet.App. 177 (1993); Swann v. Brown, 5 Vet.App. 229 
(1993); Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993).  The 
doctor gives no indication whether he reviewed any of the 
veteran's medical records after his release from active duty.  
Significantly, he did not address the November 1953 VA 
special pulmonary examination, eight years after active duty, 
which specifically did not find pulmonary tuberculosis.  
Further, with respect to the May 2004 statement, the doctor 
who wrote the statement never actually treated the veteran 
and it is unclear whether he actually reviewed the veteran's 
medical records.  Rather, he is simply stating that another 
doctor treated the veteran for pulmonary tuberculosis in 1947 
and 1948, but does not provide any medical evidence to 
support this assertion.  Given the November 1953 VA special 
pulmonary examination and the lack of supporting medical 
evidence, the Board finds that this statement is outweighed 
by he other competent evidence which shows that medical 
testing in 1953 and 1957 showed no tuberculosis  

The Board also recognizes the veteran's prisoner of war 
status, and the appellant's contentions that his death was 
related to being a prisoner of war.  However, pulmonary 
tuberculosis, which caused the veteran's death, is not listed 
as one of the diseases presumed to be due to being a prisoner 
of war.  See 38 C.F.R. § 3.309(c).  

Finally, the Board notes that the appellant's assertions 
alone are insufficient to support a grant of service 
connection for the veteran's cause of death.  It is 
undisputed that a lay person is competent to offer evidence 
as to facts within her personal knowledge, such as the 
veteran's symptoms.  However, without the appropriate medical 
training or expertise, a lay person is not competent to 
render an opinion on a medical matter, such as, in this case, 
the etiology of the veteran's pulmonary tuberculosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  
Hence, any lay assertions in this regard have no probative 
value.

Therefore, after reviewing the totality of the evidence, the 
Board finds that service connection for the veteran's cause 
of death is not warranted.  As discussed above, the April 
1972 private statement is based on unsubstantiated facts 
supplied by the veteran and the May 2004 physician's 
statement is questionable as there is no supporting medical 
evidence .  At any rate, the Board concludes that the 
November 1953 VA special pulmonary examination, which found 
that eight years after service the veteran did not have 
pulmonary tuberculosis, has greater probative value than the 
private statements because this record is more 
contemporaneous to the veteran's actual period of service and 
includes a thorough examination of the veteran as well as x-
ray evidence.  Moreover, there is no competent medical 
evidence of any pertinent treatment during service or within 
three years of discharge so the service incurrence of active 
tuberculosis cannot be presumed.  In fact, there is no 
competent medical evidence that the veteran had pulmonary 
tuberculosis until 1966, almost 21 years after service, so 
there is no supporting evidence of a continuity of pertinent 
symptomatology.  Therefore, a preponderance of the evidence 
is against the appellant's claim for veteran's cause of 
death.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  To this extent, the appeal is granted. 

However, entitlement to service connection for the cause of 
the veteran's death is not warranted.  To that extent, the 
appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


